DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated Sept. 11, 2019 has been fully considered.  Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the term “downstream” is a term that defines a location of at least one item to another item, but in relation to the flow of a stream.  Since there are nd to last line is unclear as to which stream the direction is in relation to, i.e., the cabin air stream, the concentrated cabin air stream, clean air stream, the liquid sorbent, etc.. 

In regard to claim 8, the limitation “configured to compress the contaminant stream and discharge the compressed contaminant stream to a Sabatier system” is indefinite because it is unclear if the Sabatier system is a structural component of the device.  For the purposes of examination, the Sabatier system is not a structural component of the device.  Therefore, the disputed limitation is interpreted to read: “configured to compress the contaminant stream and discharge the compressed contaminant stream 

In regard to claim 13, the limitation “an environment” in the 2nd line has previously had antecedent basis established in the 1st line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0243682 to Isobe et al. (hereinafter Isobe).
In regard to claim 1, Isobe teaches in Figs. 4 and 5 (reference numbers in FIG. 4 correspond to those in FIG. 2; reference numbers in FIG. 5 correspond to those in FIGS. 3-4, and accordingly FIG. 2) a contaminant removal system for removing a contaminant from an environment (labeled cabin) [0065], comprising: 
a gas separator (filter 410/510 and membrane dehumidifier 420/520) configured to receive a cabin air stream (line connecting cabin to 410/510) from the environment and concentrate the contaminant from the cabin air stream to produce a concentrated cabin air stream [0051], wherein the cabin air stream includes the contaminant, and wherein the concentrated cabin air stream has a higher concentration of the contaminant than the cabin air stream (the cabin air stream and its components are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.); 

a stripper-separator 408/508 downstream of the scrubber-separator and configured to desorb the contaminant from the liquid sorbent into a contaminant stream [0056-0057], [0067].

In regard to claim 4, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 1, wherein the gas separator 410/510,420/520 is further configured to produce a diluted cabin air stream from the received cabin air stream and discharge the diluted cabin air stream into the environment (the stream leaving the bottom of 420/520, passing through 414/514, and entering cabin), and wherein the diluted cabin air stream has a lower concentration of the contaminant than the cabin air stream [0066-0067].

In regard to claim 5, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 1, wherein the gas separator 410/510, 420/520 comprises a membrane separator (labeled “membrane dehumidifier” 420/520).

In regard to claim 6, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 1, further comprising a water separator 422/522 (similar to 222 in Fig. 2) configured to remove water from the contaminant stream [0059].



In regard to claim 8, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 6, further comprising a compressor 417/517 upstream of the water separator and configured to compress the contaminant stream and discharge the compressed contaminant stream to a Sabatier system [0059-0060].

In regard to claim 9, Isobe teaches in Fig. 5 the contaminant removal system of claim 1, wherein the stripper-separator 508 is configured to receive a sweep gas stream (at the bottom right of 508, the stripper/separator is capable of receiving a stream) from an external environment to create a partial pressure gradient across the stripper-separator [0069].

In regard to claim 10, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 1, further comprising a dehumidifier 420/520 configured to return humidity from at least one of the cabin air stream or the concentrated cabin air stream to the clean air stream [0066-0067].

In regard to claim 11, Isobe teaches in Figs. 4 and 5 the contaminant removal system of claim 1, wherein the contaminant is carbon dioxide [0067].

In regard to claim 12, Isobe teaches in Fig. 4 the contaminant removal system of claim 4, further comprising a manifold 420 configured to: receive the diluted cabin air stream (entrance is at the very top of 420) and the clean air stream (entrance into 420 is where the stream at the top right enters 420); combine the diluted cabin air stream and the clean air stream to form a supply air stream; and discharge the supply air stream to the environment [0067].

In regard to claim 13, Isobe teaches in Figs. 4 and 5 (reference numbers in FIG. 4 correspond to those in FIG. 2; reference numbers in FIG. 5 correspond to those in FIGS. 3-4, and accordingly FIG. 2) a method for removing a contaminant from an environment (labeled cabin) [0065], comprising: 
Receiving, by a gas separator (filter 410/510 and membrane dehumidifier 420/520), a cabin air stream (line connecting cabin to 410/510) from an environment [0066]; 
concentrating, using the gas separator, the contaminant from the cabin air stream to produce a concentrated cabin air stream (the filter 410/510 removes dust, etc. thereby concentrating the cabin air stream forming a concentrated cabin air stream leaving the filter 410/510 where it then enters membrane dehumidifier 420/520 where water is removed, thereby also producing the concentrated cabin air stream at the bottom of 420/520), wherein the concentrated cabin air stream has a higher concentration of the contaminant than the cabin air stream [0051]; 

discharging, by the scrubber-separator, the clean air stream to the environment (the clean air stream is discharged at the top left of the scrubber-separator, then enters the cabin via the line with filter 414/514 on it – after being mixed with the stream from membrane dehumidifier 420/520) [0067]; and 
desorbing, by a stripper-separator 408/508, the contaminant from the liquid sorbent (leaving 408/508 at the bottom) to produce a contaminant stream (leaving 408/508 at the top right) [0056-0057].

In regard to claim 15, Isobe teaches in Figs. 4 and 5 the method of claim 13, further comprising discharging, by the gas separator 410/510,420/520, a diluted cabin air stream (the stream leaving the bottom of 420/520, passing through 414/514, and entering cabin) into the environment, wherein the diluted cabin air stream has a lower concentration of the contaminant than the cabin air stream (the filter removes dust and particulates, and the dehumidifier removes water, leaving the CO2 in the cabin air stream) [0051], [0060].

In regard to claim 16, Isobe teaches in Fig. 5 the method of claim 13, further comprising: removing, by a water separator 522 (similar to 222 in Fig. 2), water from the 

In regard to claim 17, Isobe teaches in Fig. 5 the method of claim 16, further comprising: compressing, by a compressor 517, the contaminant stream; and discharging, by the compressor, the compressed contaminant stream to a Sabatier system 515 [0059]-[0060].

In regard to claim 18, Isobe teaches in Fig. 5 the method of claim 13, further comprising receiving, by the stripper-separator, a sweep gas stream (leaving 523 and entering the bottom of 508) from an external environment (water vaporizer 523) to create a partial pressure gradient across the stripper-separator [0069].

In regard to claim 19, Isobe teaches in Fig. 4 the method of claim 13, further comprising returning, by a dehumidifier, humidity from at least one of the cabin air stream or the concentrated cabin air stream to the clean air stream [0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe, as discussed above in regard to claim 1.
In regard to claim 2, Isobe teaches in Fig. 4 the contaminant removal system of claim 1, but teaches a fan 411 (similar to 211 in Fig. 2) downstream of the gas separator and configured to create a pressure differential across the gas separator [0051] instead of a compressor.  The fan moves the concentrated cabin air stream.  However, Isobe also teaches a compressor moves a stream [0059], therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention it is known in the art that a fan and a compressor are functionally equivalent.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to substitute a compressor for the fan taught by Isobe since the art recognizes the equivalence of fans and compressors for their use in the fluid movement art, and the selection of any of these known equivalents to a fan would be within the level of ordinary skill in the art.
	
In regard to claim 14, Isobe teaches in Fig. 4 the method of claim 13, further comprising a fan 411/511 after the filter in order to control the flow of the stream, which would control the pressure through the filter.  Isobe teaches the fan moves the .

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe, as discussed above in regard to claim 1, in view of US Publication No. 2021/0373439 to Kamimura.
In regard to claim 3, Isobe teaches in Fig. 4 the contaminant removal system of claim 1, but does not disclose further comprising a pressure control valve configured to control a pressure differential across the gas separator.  However, it is well known that excessive pressure or sudden pressure changes can deform a filter. 
Kamimura teaches it is known to provide a pressure control valve, or the like with the filters such that constant pressure is applied to the filter [0201].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Isobe a 

In regard to claim 20, Isobe teaches in Figs. 4 and 5 (reference numbers in FIG. 4 correspond to those in FIG. 2; reference numbers in FIG. 5 correspond to those in FIGS. 3-4, and accordingly FIG. 2) a method for removing a contaminant from an environment (labeled cabin) [0065], comprising: 
wherein the gas separator (filter 410/510 and membrane dehumidifier 420/520)is configured to: 
receive a cabin air stream (line connecting cabin to 410/510) from an environment [0066], wherein the cabin air stream includes the contaminant (carbon dioxide) [0067]; 
concentrate the contaminant from the cabin air stream to produce a concentrated cabin air stream, wherein the concentrated cabin air stream has a higher concentration of the contaminant than the cabin air stream (the filter 410/510 removes dust, etc. thereby concentrating the cabin air stream forming a concentrated cabin air stream leaving the filter 410/510 where it then enters membrane dehumidifier 420/520 where water is removed, thereby also producing the concentrated cabin air stream at the bottom of 420/520); 
discharge (via the line at the bottom of 420/520) the concentrated cabin air stream to a scrubber-separator 402/502 configured to absorb the contaminant from the concentrated cabin air stream using a liquid sorbent to produce a clean air stream (leaving 402/502 at the top left) [0066-0067]; and 

Kamimura teaches it is known to provide a pressure control valve, or the like with the filters such that constant pressure is applied to the filter [0201].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the method taught by Isobe a pressure control valve as taught by Kamimura in order to provide constant pressure across a filter in order to avoid deforming the filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/          Examiner, Art Unit 1776